Citation Nr: 1738466	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  10-29 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased initial rating for temporomandibular joint syndrome (TMJ), rated 0 percent prior to July 17, 2009, and 10 percent as of July 17, 2009.

2.  Entitlement to an initial rating in excess of 0 percent for removal of multiple precancerous area and skin tags with actinic keratosis of the right chin.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1977 to September 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, granting service connection for TMJ and removal of multiple precancerous area and skin tags with actinic keratosis right chin and lupus, and assigning a 0 percent rating for each disability.  An April 2010 rating decision assigned a 10 percent rating for TMJ, effective July 17, 2009.

The issue of entitlement to an increased rating for removal of multiple precancerous area and skin tags with actinic keratosis right chin is REMANDED to the Agency of Original Jurisdiction.

FINDINGS OF FACT

1.  Prior to July 17, 2009, the TMJ disability manifested by inter-incisal range of motion of greater than 50 millimeters, but with evidence of painful motion with popping at 35 millimeters.

2.  As of July 17, 2009, the TMJ disability has manifested in inter-incisal range of motion of greater than 30 millimeters, and has not resulted in additional functional loss.


CONCLUSIONS OF LAW

1.  Prior to July 17, 2009, the criteria for a rating of 10 percent, but not higher, for a TMJ disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.150, Diagnostic Code 9905 (2016).

2.  As of July 17, 2009, the criteria for a rating of in excess of 10 percent for a TMJ disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.150, Diagnostic Code 9905 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all of the evidence in the claims file.  While the Board must provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed. Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notification requirements were met in correspondence to the Veteran dated in July 2008.

The Board also finds that VA's duty to assist has been satisfied.  VA has done everything reasonably possible to assist the Veteran with respect to the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations and VA and private health records.  

VA's duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA provides a claimant an examination or obtains a medical opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  A medical opinion is adequate when it is based on consideration of a Veteran's medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one.  Ardison v. Brown, 6 Vet. App. 405 (1994); Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Veteran was provided with multiple VA examinations, most recently in May 2017.  The examiners reviewed the record, considered the Veteran's contentions, and provided an explanation and rationale for all opinions.  The Board concludes that the VA examination reports are adequate for the purpose of making a decision.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016). 

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016). 

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's TMJ is rated under Diagnostic Code 9905.  Under Diagnostic Code 9905, a 10 percent rating is warranted when the range of lateral excursion is limited from 0 to 4 millimeters or the inter-incisal range is limited to 31 to 40 millimeters.  A 20 percent rating is warranted when the inter-incisal range is limited to 21 to 30 millimeters.  A 30 percent rating is warranted when the inter-incisal range is limited to 11 to 20 millimeters.  A 40 percent rating is warranted when the inter-incisal range is limited to 0 to 10 millimeters.  Ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion.  38 C.F.R. § 4.150, Diagnostic Code 9905 (2016).

Pain may result in functional loss, but only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2016).

At a July 2008 VA examination, maximum incisal opening was 50 millimeters, with bilateral popping at 35 millimeters.  There was mild to moderate pain at the point of popping, but no pain on maximum opening.  Left lateral excursion was 6 millimeters, and right lateral excursion was 8 millimeters.  

VA medical records dated July 2009 show a maximum incisal opening of 40 millimeters with pain.  Discomfort started at 35 millimeters, and there was a left click at 28 millimeters.  Left lateral excursion was 8 millimeters without pain, and right lateral excursion was 4 millimeters with pain.

At an August 2011 VA examination, the examiner took three measurements for each range of motion.  Maximum incisal opening measured at 42 millimeters, 39 millimeters, and 42 millimeters.  Left lateral excursion was measured at 5 millimeters, 5 millimeters, and 3 millimeters.  Right lateral excursion was measured at 2 millimeters, 3 millimeters, and 2 millimeters.  The Veteran reported a constant ache, which she rated 3 out of 10; increased pain while chewing, which she rated a 5 out of 10; and spontaneous pain, rated 5 out of 10.  The Veteran reported no changes since the last VA examination.

At a May 2017 VA examination, maximum incisal distance was measured at 41 millimeters.  Right lateral excursion was measured at 8 millimeters, and left lateral excursion was measured at 9 millimeters.  After three repetitions, maximum incisal distance was 34 millimeters.  Pain was noted on the left with mouth opening, and chewing.  There was evidence of clicking on both the left and right side.  The examiner noted no functional loss.  The examiner noted that there had been no significant changes in the TMJ condition since the August 2011 VA examination.  

After a review of the evidence of record, and resolving all doubt in favor of the Veteran, the Board finds that that the evidence of record warrants a 10 percent rating for TMJ prior to July 17, 2009.  While the maximum incisal opening was greater than 40 millimeters, and lateral excursion was greater than 4 millimeters, there was evidence of painful motion.  Specifically, the examiner noted bilateral popping at the joint at 35 millimeters, with mild to moderate pain at the point of popping.  Therefore, the Board finds that the TMJ disability more nearly approximated a 10 percent, but no higher, prior to July 17, 2009.  With painful motion, the minimum compensable rating for the joint is assigned.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.59, 4.150, Diagnostic Code 9905 (2016).

The Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for the TMJ disability for the entire appeal period.  The Board notes that a higher 20 percent rating under the appropriate Diagnostic Code is warranted only if the condition manifests with an inter-incisal distance of less than 30 millimeters.  Here, a review of all the relevant medical evidence of record, including VA examinations and VA medical records, shows that at no point did the Veteran's inter-incisal opening measure less than 30 millimeters.  While there is limitation of both the inter-incisal opening and lateral excursion, the schedule specifically prohibits assigning a rating for both.  Therefore, the Board finds that the objective results fall under the criteria for only a 10 percent rating, and that the preponderance of the evidence is against the assignment of any higher rating. 

Moreover, while pain has been reported by the Veteran throughout the claims period, the VA examiners have all noted no additional loss of range of motion that would warrant the assignment of a higher rating.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011), 38 C.F.R. § 4.45 (2016). Accordingly, the Board finds that the preponderance of the evidence is against a finding that the Veteran's symptoms more nearly approximate the criteria for a 20 percent rating.

The Board has considered whether a higher rating is warranted under other potentially applicable Diagnostic Codes.  However, there is no evidence of loss or malunion of the mandible, maxilla, or other bones in the mouth.  Thus, she does not have oral or dental symptoms contemplated by other rating criteria.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9915 (2016).

The Board has also considered the statements submitted by the Veteran in support of the claim.  The Board finds that the Veteran is competent to report observable symptoms she experiences through her senses, such as pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, she is not competent to identify a specific level of disability according to the appropriate diagnostic codes.  Competent evidence concerning the nature and extent of the TMJ disability has been provided by the medical personnel who have examined the Veteran during the current appeal and who have made pertinent clinical findings, based on objective testing, in conjunction with the examinations.  The medical findings, as provided in the examination reports, directly address the criteria under which the disability is rated, in addition to specific required measurements.  The Board finds that evidence is the most persuasive and outweighs the Veteran's statements in support of the claim.

Accordingly, the Board finds that prior to July 17, 2009, the Veteran met the criteria for a rating of 10 percent, but not higher, for service-connected TMJ.  However, the preponderance of the evidence is against the assignment of a rating in excess of 10 percent at any time during the appeal period.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating of 10 percent prior to July 17, 2009 for TMJ is granted.

Entitlement to an increased rating in excess of 10 percent for TMJ is denied.


REMAND

In an October 2016 remand, the Board directed the RO to obtain private dermatology treatment records from Dr. G in Wichita Falls.  The Board further directed that if efforts to obtain the records proved unsuccessful, documentation to that effect should be added to the claims file.  The record indicates that the RO made only one attempt to retrieve a release from the Veteran to obtain the private medical records, with no response.  The RO did not document efforts to obtain the private medical records, nor did the RO document that attempts had proven unsuccessful, in compliance with the remand directives.  When there is not substantial compliance with Board remand requests, the Board errs as a matter of law when it does not ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the Board must remand the claim to make sufficient attempts to obtain the missing private medical records.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran complete an appropriate release, VA Form 4142, with regard to records from Dr. G. in Wichita Falls.  Thereafter, request the Veteran's records from Dr. G. for the period from 2007 to the present.  If the records cannot be obtained after reasonable efforts have been made, document the efforts made, and that further efforts to obtain the records would be futile.

2.  Associate with the record any VA medical records not already of record.

3.  Then, readjudicate the claim.  If any decision is adverse to the appellant, issue a supplemental statement of the case, and allow an appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


